Appeal by-defendant from a judgment of the Supreme Court, Kings County, rendered June 17, 1974, convicting him of rape in the first degree, after a nonjury trial, and imposing sentence. Judgment affirmed. Assuming, arguendo, that cross-examination of appellant as to a contemporaneous rape charge, which had been previously dismissed for lack of corroboration, was error, we find it to have been harmless in the light of the fact that this was a nonjury trial. Further, the evidence of guilt was virtually overwhelming (see People v Crimmins, 36 NY2d 230). Martuscello, J. P., Latham, Margett and O’Connor, JJ., concur.